Citation Nr: 0424336	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  98-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
and from November 1990 to June 1991.  His first period of 
active duty included service in the Republic of Vietnam and 
he served in Southwest Asia during his second period of 
active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The Board remanded the 
issue currently on appeal to the RO in November 1999 for 
further development and in March 2001 to notify the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000.  This case now returns to the Board for appellate 
consideration.

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Hartford, 
Connecticut, in May 1999; a transcript of that hearing is 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that while serving on active duty as a 
field cook with the front line in Vietnam, he experienced a 
number of stressful events.  He stated that on his last night 
in Vietnam, as he and his unit, the 11th Armored Cavalry 
Regiment (ACR), were preparing to board a plane called the 
"Flying Tiger Commercial Airlines" at the Bien Hoa Air Base 
there was a rocket or mortar attack.  The veteran also 
indicates that he experienced combat events in War Zones C 
and D, the Horbo woods, the Iron Triangle, Hill 747, Cu Chi, 
and Loc Ninh during and after the Tet Offensive.  He alleges 
that he has PTSD symptomatology, including difficulty 
sleeping, feeling depressed, increased startle response, and 
being quick-tempered, that is related to his stressful 
experiences in Vietnam.  The record also indicates that the 
veteran served in Saudi Arabia during the Persian Gulf War.  
In his statements, he has indicated that it was stressful for 
him to have had to wear an anti-chemical warfare suit, to 
witness smoke and oil fires burning in the distance, and to 
have seen a facility approximately four or five miles away 
hit by a SCUD missile.  The veteran stated that his 
experiences in Saudi Arabia aggravated his memories from 
Vietnam and, as such, has contributed to his PTSD 
symptomatology.  Therefore, the veteran contends that service 
connection is warranted for an acquired psychiatric disorder, 
to include PTSD. 

The veteran's personnel records reflect service in Vietnam 
from June 1968 to June 1969 and that he served for 11 months 
and 28 days in Vietnam.  However, the veteran contends that 
he served in Vietnam from November 1967 to November 1968.  He 
has submitted his marriage license and a newspaper excerpt 
that demonstrate he was married on November 23, 1968, in 
Connecticut.  Additionally, the veteran's service medical 
records reflect that, while assigned to the Headquarters, 
Headquarters Troop, 1/11 ACR, he was treated in November 1967 
and December 1967 at the 1/11 ACR Aid Station.  In a December 
1967 treatment notation, it is indicated that the veteran was 
treated at the Dispensary for the 11th ACR in the Republic of 
Vietnam.  As such, it is indicated that the veteran was in 
Vietnam as early as November 1967.  Additionally, a Malaria 
Debriefing and Medical Clearance form, dated in late October 
1968, indicates that the veteran was advised that by having 
been in Vietnam, he had been exposed to malaria.  He was 
informed that following departure from Vietnam, he should 
continue taking his anti-malaria tablets.  The document 
suggests that the veteran's departure from Vietnam was 
imminent at the time the malaria advisement was issued. 

However, when the RO requested that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) provide 
verification of the veteran's alleged rocket or mortar attack 
on his last night in Vietnam, the service personnel records 
date of June 1969 was used.  USASCRUR responded that while 
Bien Hoa Air Base had six rocket and mortar attacks in June 
1969, it was unable to verify that the veteran had been 
assigned to the Headquarters, Headquarters Troop, 1st 
Squadron, 11th Armored Cavalry Regiment for May to June 1969.  
Unit rosters for Headquarters, Headquarters Troop, Troop B, 
C, and D for May 1969 also did not reflect the veteran's 
assignment to any such unit.  The veteran was advised of the 
result of this attempted stressor verification in the June 
2004 supplemental statement of the case and subsequently 
responded that he served in Vietnam from November 1967 to 
November 1968. 

As the veteran's contention that he served in Vietnam from 
November 1967 to November 1968 is supported by the documents 
contained in the claims file and his service personnel 
records indicate that he was in Vietnam from June 1968 to 
June 1969, a remand is necessary in order to ascertain the 
veteran's correct Vietnam service dates.  USASCRUR should be 
requested to verify such dates independent from the veteran's 
service personnel records already contained in the claims 
file.  USASCRUR should also be requested to provide 
verification information for a rocket or mortar attack at 
Bien Hoa Air Base for October 1968 and November 1968. 

The medical evidence of record shows a post-service diagnosis 
of chronic, severe, combat-related PTSD.  The diagnosis of 
PTSD contained in the claims file is based on the veteran's 
own reported history of service events.  From the available 
record; however, it is not evident that the veteran in fact 
engaged in combat with the enemy and, as indicated above, 
there has been an inadequate attempt at stressor 
verification.  As such, while on remand, if any alleged 
stressor is verified, the veteran should be afforded a VA 
psychiatric examination for the purpose of determining 
whether the veteran has PTSD related to a verified in-service 
stressor.  

Additionally, the veteran has only provided specific 
information surrounding his alleged stressors for one event, 
specifically the rocket or mortar attack at Bien Hoa Air Base 
the night he left Vietnam.  While on remand, the veteran 
should be given an additional opportunity to provide a 
specific description of any alleged stressor, to include the 
approximate date and location of the event.  Also, while on 
remand, any outstanding records of relevant medical treatment 
should be obtained and associated with the claims file for 
consideration in connection with the veteran's appeal.


Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a psychiatric disorder, 
to include PTSD.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.  A response, negative or 
positive, should be associated with the 
claims file.  The RO should, in any case, 
ensure that all relevant VA treatment or 
evaluation records are associated with 
the claims file.  

2.  The veteran should be invited to 
submit any additional information 
regarding his alleged Vietnam and/or 
Saudi Arabia stressors, to include the 
approximate dates and locations of such 
events. 

3.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, documents 
relevant to the dates and places of the 
veteran's service duties, a copy of this 
remand, and all associated documents to 
USASCRUR.  USASCRUR should be requested 
to provide any information, to include 
relevant unit histories, which might 
corroborate the veteran's alleged 
stressors, to specifically include 
experiencing a mortar or rocket attack at 
Bien Hoa Air Field in October 1968 or 
November 1968.  USASCRUR should also be 
requested to verify the veteran's dates 
of service in Vietnam, with information 
independent from the veteran's service 
personnel records already contained in 
the claims file.  A response, negative or 
positive, should be associated with the 
claims file.  

4.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The RO must specify the 
stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should determine whether the 
veteran meets the diagnostic criteria for 
PTSD and, if so, identify the verified 
stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The examiner should also indicate whether 
any other acquired psychiatric disorder, 
found to be present, is related to 
service.  The examiner should include 
review of the claims file in offering the 
above-requested diagnostic and etiologic 
conclusions and note that the file was 
available for review.  The rationale for 
all opinions should be provided.  

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




